Citation Nr: 0713563	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  05-28 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland



THE ISSUES

1.  Entitlement to service connection for claimed bilateral 
hearing loss, to include whether new and material evidence 
has been received to reopen the claim.  

2.  Entitlement to service connection for claimed pneumonia.  

3.  Entitlement to service connection for claimed 
cardiomyopathy as consequent to pneumonia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1970 to 
June 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 RO rating decision.  

In December 2005 the veteran testified before the undersigned 
Veterans Law Judge in a hearing in Washington, D.C.  

In February 2006 the veteran's representative submitted 
additional evidence directly to the Board, with a waiver of 
RO review.  The Board has accepted this evidence for 
inclusion in the record on appeal.  See 38 C.F.R. § 20.800.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  A rating decision in January 1982 denied service 
connection for bilateral hearing loss; the veteran did not 
file a timely appeal.  

3.  The evidence received since January 1982 is neither 
cumulative nor redundant, does present information that tends 
to substantiate the veteran's claim, and does tend to raise a 
reasonable possibility of substantiating the claim for 
service connection for bilateral hearing loss.  

4.  The currently demonstrated bilateral hearing loss is 
shown as likely as not to have had its clinical onset during 
active service.  

5.  The veteran was hospitalized for lobar pneumonia during 
his military service.  

6.  The veteran currently is not shown to have any residuals 
of his in-service episode of pneumonia.  

7.  The veteran is not shown to have manifested complaints or 
findings of a heart disorder in service or for many years 
thereafter.  

8.  The currently demonstrated cardiomyopathy is not shown to 
be due to the episode of pneumonia or other event or incident 
of his period of active service.  



CONCLUSIONS OF LAW

1.  The evidence received since January 1982 is new and 
material for the purpose of reopening the claim of service 
connection for bilateral hearing loss.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.156 (2006).  

2.  By extending the benefit of reasonable doubt to the 
veteran, his disability manifested by bilateral hearing loss 
is due to disease or injury that was incurred in service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).  

3.  The veteran does not have a disability manifested by the 
residuals of pneumonia due to disease or injury that was 
incurred in or aggravated by his military service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).  

4. The veteran does not have a disability manifested by 
cardiomyopathy due to disease or injury that was incurred in 
or aggravated by his military service; nor may any be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

Specific to requests to reopen, the veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, No. 04-81 (U.S. Vet. App. March 31, 
2006).  

As noted hereinbelow, this was accomplished in a November 
2002 letter, and in any event the Board's decision grants 
both the petition to reopen and the underlying claim for 
service connection.  There is accordingly no prejudice to the 
appellant under Kent.  

The RO's letter in November 2002 notified the veteran that to 
support a claim of service connection, the evidence must show 
three things: an injury or disease that began in service or 
was made worse during service; a current physical or mental 
disability shown by medical evidence; and, a relationship 
between the disability and an injury, disease, or event in 
service.  

The veteran had ample opportunity to respond before the RO 
issued the February 2004 rating decision on appeal.  The 
Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims on appeal, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the veteran has received notice 
that satisfies the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant, and what evidence, if any, will be obtained 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  

A letter in January 2005 advised the veteran that VA is 
responsible for obtaining relevant records from any Federal 
agency, including military records, VA treatment records, and 
Social Security Administration records.  The letter stated 
that VA would make reasonable efforts to help the claimant 
get evidence necessary to support the claim from non-Federal 
entities, if authorized to do so.  

The letter advised the veteran that it was her responsibility 
to provide the RO with enough information to request such 
records, and that it is ultimately the responsibility of the 
claimant to make sure that VA receives pertinent records.  

Finally, the January 2005 letter specifically asked the 
veteran, "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content-of-notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the appellant after the rating action on appeal.  However, 
the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed and 
re-adjudicated after notice was provided.  

As indicated, the RO gave notice of what was required to 
substantiate the claims, and the veteran was afforded 
opportunity to submit information and/or evidence pertinent 
to the claims.  

Following the issuance of the January 2005 letter, which 
completed full notice under the VCAA and cured any defects in 
previous notice, the veteran had ample opportunity to respond 
prior to the issuance of the SSOC in August 2005.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
appellant or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this case, the veteran's status is not an issue, and as 
noted above the November 2002 letter advised the veteran of 
the second and third Dingess elements (existence of a 
disability and connection between the veteran's service and 
that disability).  

There is no indication that the RO specifically advised the 
veteran of the fourth and fifth Dingess elements (degree of 
disability and effective date pertaining to the disability).  
However, the Board's decision below (granting service 
connection for bilateral hearing loss and denying service 
connection for pneumonia and for a cardiac disorder) does not 
assign either a degree or disability or an effective date.  
There is accordingly no possibility of prejudice to the 
veteran under the notice requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  

The veteran's service medical and personnel records are on 
file.  The RO also obtained the veteran's post-service VA 
medical records.  The veteran has not identified, and the 
file does not indicate, that there are any other VA or non-VA 
medical providers having records that should be obtained 
before the claims are adjudicated.  

The veteran has received the appropriate VA examinations in 
conjunction with his claims, and he was afforded a hearing 
before the Board.  There is no indication of any further 
evidence that must be obtained before the Board adjudicates 
the claims on appeal.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  



II.  Analysis

A.  New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).  

The veteran submitted a claim for service connection for 
bilateral hearing loss in November 1981.  The RO considered 
the veteran's service medical record and issued a rating 
decision in January 1982 that denied service connection for 
bilateral hearing loss.   

The veteran submitted a Notice of Disagreement (NOD) in April 
1982, and the RO issues a Statement of the Case (SOC) in 
April 1982.  The veteran did not thereafter file a 
Substantive Appeal (VA Form 9 or equivalent).  

The file does not show, and the veteran does not contend, 
that filed a timely Substantive Appeal in regard to the 
January 1982 rating decision.  Accordingly, that rating 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§  20.302, 20.1100.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran applied to reopen his claim of service connection 
for bilateral hearing loss in September 2002.  

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then 
of record.  

This analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

The RO denied service connection for bilateral hearing loss 
in January 1982 because there was no evidence of impaired 
hearing within the VA definition, per the most recent VA 
audiological evaluation in December 1981.  

The evidence received in support of the veteran's petition to 
reopen includes a VA audiological evaluation in July 2003 
that found current hearing impairment within VA standard.  

The Board finds that the evidence received since January 1981 
is "new" in that it was not before the RO on that date.  
The new evidence also is "material" in that it does relate 
to an unestablished fact necessary to support the claim; 
i.e., the existence of a current disability.  

For the foregoing reasons, the Board finds that the evidence 
received since the January 1982 rating decision denying 
service connection for bilateral hearing loss is new and 
material and supports the reopening of the claim.  


B.  Entitlement to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  


Service connection for bilateral hearing loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385.  

Also, the threshold for normal hearing is between 0 and 20 
decibels, and higher threshold shows some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

In this case, the veteran's service medical record (SMR) 
includes a separation physical examination report dated in 
May 1972 in which he was diagnosed with bilateral high 
frequency hearing loss, not considered disabling.  

The veteran had a VA audiological evaluation in December 1981 
in which the auditory thresholds in the frequencies 500, 
1000, 2000, 3000, 4000 Hertz were 20 or less, and speech 
recognition scores using the Maryland CNC Test were higher 
than 94 percent.  As noted above, these scores were not 
indicative of a current hearing impairment under the criteria 
of 38 C.F.R. § 3.385.

Because the veteran had not shown a current hearing 
impairment, the rating decision in January 1982 denied 
service connection for bilateral hearing loss.  

The veteran filed his instant claim in September 2002.  He 
had a VA audiological evaluation in July 2003 in which the 
auditory thresholds in the frequencies 500, 1000, 2000, 3000, 
4000 Hertz were 30 or greater, and speech recognition scores 
were 94, bilaterally.  

As noted, these scores were indicative of a current hearing 
disability under the criteria of 38 C.F.R. § 3.385.  The 
evaluator diagnosed mild-to-moderate sensorineural hearing 
loss (SNHL).  

In December 2003, a non-physician Assistant Program Manager 
in the VA Maryland Health Care System stated an opinion that 
whereas there was no evidence of hearing loss prior to July 
2003, and whereas the configuration of the thresholds was not 
indicative of noise-induced hearing loss, the change in 
thresholds between the examinations in December 1981 and July 
2003 was as likely as not due to other medical problems, such 
as the veteran's heart condition.  

The Board notes, however, that the Assistant Program 
Manager's statement connotes a 50 percent degree of 
certainty, and no more, that the veteran's hearing disorder 
is attributable to his medical problems rather than to in-
service acoustic trauma ("as likely as not").  This leaves 
open the same degree of possibility (50 percent) that the 
hearing loss is attributable to acoustic trauma in service.   

Further, the veteran is shown to have served on the flight 
deck of an aircraft carrier, which connotes exposure to 
significant acoustic trauma.  

Finally, the veteran is shown to have been diagnosed with 
SNHL during military service, even though that SNHL was not 
considered disabling at the time.

The Board finds, based on the evidence above, that it is at 
least as likely as not that the veteran's current hearing 
loss had its clinical onset during military service.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  

By a reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In light of foregoing, and by extending the benefit of the 
doubt to the veteran's favor, service connection for 
bilateral hearing loss is warranted.  


Service connection for pneumonia

The veteran's SMR documents hospitalization for lobar 
pneumonia in April-May 1972.  The report of physical 
examination in May 1972 noted that the veteran had been 
treated for pneumonia during service, but the clinical 
evaluation of lungs and chest was "normal."

The veteran had a VA compensation and pension (C&P) 
examination by a nurse in June 2003.  The nurse-examiner 
reviewed the claims file and noted in detail that the veteran 
had been treated during service for pneumonia.  The veteran 
complained of mild persistent fatigue and persistent 
shortness of breath, particularly with exertion.  However, 
the nurse-examiner noted no current respiratory or other 
disorders attributable to the in-service pneumonia.  

The nurse-examiner stated that prognosis of mycoplasma 
pneumonia was typically very good when treated with proper 
antibiotics.  Mycoplasma pneumonia could be involved in the 
onset of asthma in adults; rare complications include 
encephalitis, Guillain-Barré syndrome, heart disorders 
(myocarditis and/or pericarditis), skin rashes, and ear 
infections.  

However, the veteran appeared to have enjoyed good health 
from the time of his pneumonia until he suffered his MI at 
the age of 38.  

The Board has reviewed the veteran's extensive VA treatment 
record and has found no indication therein of any current 
disorder that has been medically attributed to his in-service 
pneumonia.  

That a condition or injury occurred in service alone is not 
enough; there must be a disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1993).  
Existence of current disability must be shown by competent 
medical evidence.  Degmetich v. Brown, 104 F.3d 1328 (1997).  
"Current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.   Chelte v. Brown, 10 Vet. App. 268 (1997).  

As noted, there is no medical evidence of a current 
disability residual to the in-service pneumonia on which 
service connection can be based.  Accordingly, the veteran 
has not stated a claim.  Brammer, 3 Vet. App. at 225.  

In addition to the medical evidence hereinabove, the Board 
has considered the veteran's own account, and especially his 
testimony before the Board in December 2005.  

As a layperson, the veteran is considered competent to 
testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
(Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  

However, it is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  There is simply 
no competent medical evidence in this case of any current 
disorder residual to the in-service pneumonia.  Accordingly, 
the claim for service connection for pneumonia must be 
denied.  

In making this determination the Board has considered the 
benefit-of-the-doubt doctrine.  However, in this case the 
evidence preponderates against the claim and the doctrine is 
not for application.  Gilbert, 1 Vet. App. at 53-56.  


Service connection for cardiomyopathy

The veteran's SMR provides no indication of a heart disorder 
during service.  His report of physical examination in May 
1972 prior to discharge showed a clinical evaluation of the 
heart as "normal."  

Service connection may be granted for cardiovascular 
disorders that become manifest to a compensable degree within 
the first year after discharge from service, even if not 
diagnosed during service.  38 C.F.R. §§ 3.307, 3.309(a).  
There is no indication in this case of a cardiac disorder to 
any degree within the first year after discharge from 
service, so the presumption does not apply.  

The veteran apparently had heart attacks in 1987 and 1996.  
He submitted a claim in November 1997 for service connection 
for heart attacks as smoking-related.  The RO denied service 
connection for heart attack due to smoking in an unappealed 
February 1998 rating decision.  

In his instant claim, the veteran asserts a new theory of 
causation, namely that his current heart disorder is due to 
the pneumonia he experienced during service.  

The veteran had a VA compensation and pension (C&P) 
examination by a nurse in June 2003.  The nurse-examiner 
reviewed the claims file.  The veteran reported a "massive" 
myocardial infarction (MI) at age 38, with subsequent 
hypertension and worsening coronary artery disease (CAD).  

The veteran also reported that at the time of the MI he was 
informed that there was some clinical evidence of old 
ischemia or "old MI" of uncertain period.  The nurse-
examiner performed an examination of the veteran and 
diagnosed ischemic dilated cardiomyopathy.  

The nurse-examiner stated a medical opinion that it was at 
least as likely as not that the veteran's current ischemic 
dilated cardiomyopathy was related to the mycoplasma 
pneumonia.  

However, in April 2005 the nurse-examiner issued an addendum 
stating that the June 2003 examination report had contained a 
typographical error.  The nurse-examiner had intended to 
reflect an opinion that it is NOT at least as likely as not 
that the veteran's ischemic dilated cardiomyopathy is related 
to the prior treatment for mycoplasma pneumonia while in 
service.  

The filed was reviewed by a VA cardiologist in May 2005 who 
noted the veteran's in-service pneumonia, which had 
apparently resolved without residuals.  He also noted that 
the veteran had a number of cardiac risk factors, including 
cigarette smoking, hyperlipidemia, alcohol abuse, and male 
gender, and probable family history of CAD.  

The cardiologist stated that it was extremely unlikely that 
the development of atherosclerotic heart disease was in any 
way related to the pneumonia the veteran had experienced 15 
years earlier.  

Mycoplasma pneumonia was not considered a risk factor for 
CAD, whereas the veteran had multiple risk factors that were 
much more likely to be related to the development of cardiac 
disease.  

In February 2006 the veteran submitted a letter from a VA 
cardiac care nurse stating that it is highly possible that a 
severe respiratory [disorder] compromise[d] the veteran's 
cardiac status.  However, the cardiac care nurse had not 
reviewed the records relating to the pneumonia in service.  

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

The Board finds in this case that the opinions of the VA 
cardiologist and the VA nurse-examiner, which opined against 
a relationship between pneumonia and a cardiac disorder, are 
more competent than the opinion of the VA cardiac nurse.  

First, the Board finds that the opinion of a physician-
cardiologist is more competent than the opinion of a nurse 
practitioner, even if that nurse practitioner is active in a 
cardiac care unit.  

Second, the Board notes that both the cardiologist and the 
nurse-examiner reviewed the entire file, including the actual 
SMR relating to the pneumonia, while the cardiac care nurse 
did not.  Greater weight may be placed on one physician's 
opinion than another's depending on factors such as the 
reasoning employed by the physicians and whether or not (and 
the extent to which) they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  

Third, both the cardiologist and the nurse-examiner provided 
detailed reasoning in support of their opinions, while the 
cardiac care nurse simply stated her conclusion.  A bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  

Finally, the cardiologist was very specific in his statement 
that a relationship between the veteran's in-service 
pneumonia and his current cardiac disorder "is highly 
unlikely."  

In contrast, the cardiac care nurse stated more speculatively 
that a relationship "is highly possible."  Medical opinions 
expressed in speculative language do not provide the degree 
of certainty required for medical nexus evidence.  Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 
Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  

For these reasons, the Board finds that the most competent 
medical evidence is against a relationship between the in-
service pneumonia and the current cardiac disorder.  

In addition to the medical evidence above, the Board has 
considered the veteran's own account, and especially his 
testimony before the Board in December 2005.  The veteran is 
firmly convinced that his heart attacks and CAD are due to 
his pneumonia in service.  However, a layperson is not 
considered capable of opining, however sincerely, in regard 
to causation of a disability.  Routen v. Brown, 10 Vet. App. 
183, 187 (1997); Espiritu v. Derwinski, 2 Vet. App. 492.  

As noted, the weight of competent medical evidence is against 
the claim.  Accordingly, service connection for 
cardiomyopathy must be denied.  

In making this determination the Board has considered the 
benefit-of-the-doubt doctrine.  However, in this case the 
evidence preponderates against the claim and the doctrine is 
not for application.  Gilbert, 1 Vet. App. at 53-56.  



ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for claimed pneumonia is denied.  

Service connection for cardiomyopathy is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


